On Motion for Rehearing
PER CURIAM.
Attention has been directed, in a motion for rehearing, to the fact that plaintiffs’ award against the defendants Ed Brockhaus and Ed Brockhaus, Inc., was inadvertently reduced in the amendment of the judgment. Neither plaintiffs nor these defendants appealed. The judgment as between them was therefore final. Our error is obvious. Consequently, the judgment as originally amended and recast must be corrected and again amended. Accordingly,
It is now Ordered, Adjudged, and Decreed there be judgment in favor of plaintiffs, Allie A. Wischan and Thelma O. Wischan, against the defendants Ed Brock-haus, individually, and Ed Brockhaus, Inc., and Northwestern Mutual Insurance Company, in solido, for $5,352, and against Ed Brockhaus, individually, and Ed Brockhaus, Inc., in solido, for the further sum of $1,-550, with legal interest on each of said sums from judicial demand until paid, and for all costs; and, subject to this amendment, the judgment as originally amended and recast is reinstated and made the final judgment of this court.
The motion for a rehearing is therefore denied.